--------------------------------------------------------------------------------

Exhibit 10.27
 
AMENDMENT TO THE GENESIS ENERGY
SEVERANCE PROTECTION PLAN


This Amendment to the Genesis Energy Severance Protection Plan (the “Plan”),
made pursuant to the right to amend reserved in Sections 8.2 and 8.3 of the
Plan, amends the Plan effective as of December 31, 2008 as follows.


 
1.
Section 2.12 is hereby amended in its entirety to read as follows:



Section 2.12 Good Reason.  “Good Reason” shall mean the occurrence of any of the
following events or conditions without the Participant’s consent:


(a) a material reduction of the Participant’s status, title, position or
responsibilities (including reporting responsibilities) as in effect immediately
prior thereto; the assignment to the Participant of any duties or
responsibilities which are materially inconsistent with such status, title,
position or responsibilities; or any removal of the Participant from, or failure
to reappoint or reelect him to, any such position with the Employer, including,
but not limited to corporate officer positions or positions as a member of the
Investment Committee, except in connection with the termination of his
employment for Cause or by the Participant other than for Good Reason;


(b) a material reduction in the Participant’s Base Salary, as such base salary
may be increased from time to time thereafter, or a material reduction in the
aggregate compensation and benefits (in terms of benefit levels and/or reward
opportunities) provided for under the employee benefit plans, programs and
practice as in effect immediately prior to the Change in Control (or as in
effect following the Change in Control, if greater), including, but not limited
to, any stock option plan, stock purchase plan, pension plan, life insurance
plan, stock appreciation plan, phantom rights plan, health and accident plan or
disability plan;


(c) the Employer’s requiring the Participant (without the consent of the
Participant) to be based at any place outside a twenty-five (25) mile radius of
his place of employment immediately prior to a Change in Control, except for
reasonably required travel on the Employer’s business which is not materially
greater than such travel requirements prior to the Change in Control, or, in the
event the Participant consents to any relocation beyond such 25 mile radius, the
material failure by the Employer to pay (or reimburse the Participant) for all
reasonable moving expenses incurred by him relating to a change of his principal
residence in connection with such relocation and to indemnify the Participant
against any material loss (defined as the difference between the actual sale
price of such residence and the higher of (i) his aggregate investment in such
residence or (ii) the fair market value of such residence as determined by a
real estate appraiser designated by the Participant and reasonably satisfactory
to the Employer) realized on the sale of the Participant’s principal residence
in connection with any such change of residence;

 
1

--------------------------------------------------------------------------------

 

(d) any material breach by the Employer of any provision of this Plan;


(e) any purported termination of the Participant’s employment for Cause by the
Employer which does not otherwise comply with the terms of this Plan; or


(f) in the case of a Change in Control pursuant to Section 2.7(d), for any
Participant who continues employment with the successor to all or substantially
all of the business and/or assets of the Company, the failure of the Company to
obtain the assumption of, or the agreement to perform, this Agreement by the
purchaser or purchasers of the Company’s business or assets as contemplated in
Article VII.


 
2.
Section 2.24 is hereby amended in its entirety to read as follows:



Section 2.24 Termination Date.  In the case of the Participant’s death, the
Participant’s Termination Date shall be his date of death.  In all other cases,
the Participant’s Termination Date is the date on which the Participant has a
termination of employment that constitutes a “separation from service” as
defined in Section Treas. Reg. § 1.409A-1(h)(1).  To the extent required by
Section 409A of the Code, a reference in this Plan to a “termination of
employment,” “employment termination” or similar term will be treated as a
reference to a “separation from service,” as defined in Treas. Reg. §
1.409A-1(h)(1), with the Company and its entire controlled group (within the
meaning of Code Sections 414(b) and (c)).  The Notice of Termination will
specify the intended Termination Date for the Participant subject to the
following:


(a) If the Participant's employment is terminated by the Employer for Cause, the
date specified in the Notice of Termination shall be at least thirty (30) days
from the date the Notice of Termination is given to the Participant; and


(b) If the Participant terminates his employment for Good Reason, the date
specified in the Notice of Termination shall be at least thirty (30), but not be
more than sixty (60), days from the date the Notice of Termination is given to
the Employer.

 
2

--------------------------------------------------------------------------------

 

 
3.
Section 3.1 is hereby amended in its entirety to read as follows:



Section 3.1 Participation.  Once a person, other than a person who could become
entitled to severance benefits under an employment agreement or other
arrangement with the Company, Partnership or any Subsidiary, is employed by
their Employer, he or she will automatically become a Participant in the
Plan.  In no event may a person who is a party to an agreement with or covered
by another plan or arrangement of the Company, Partnership or any Subsidiary
that provides severance benefits become a Participant in the Plan.


 
4.
Section 4.1(a) is hereby amended in its entirety to read as follows:



(a) After a Change in Control has occurred, a Participant will be entitled to
receive from the Employer a Severance Benefit in the amount provided in Sections
4.2 and 4.3 if his employment is terminated during the period beginning six
months prior to a Change in Control and ending on the second anniversary of the
Change in Control, for any reason other than (i) termination by the Employer for
Cause or (ii) termination by the Participant for other than Good Reason.  For
purposes of this Plan, a Participant’s termination of employment will not be for
Good Reason unless (I) the Participant has delivered a written Notice of
Termination to the Employer describing in reasonable detail the occurrence or
existence of any condition claimed to provide a basis for included within the
definition of Good Reason under Section 2.12 within ninety (90) days of the
initial occurrence or existence of the condition, (II) the Employer fails to
remedy the condition on or before the thirtieth (30th) day following its receipt
of such written notice, and (III) the Participant’s Termination Date occurs
within two (2)-years following the initial occurrence, without the Participant’s
consent, of any condition included within the definition of Good Reason under
Section 2.12.


 
5.
Section 4.3(b) is hereby amended by replacing the third sentence thereof with
the following:



The Employer also shall pay a lump sum equal to the amount of any additional
income tax payable by the Participant and attributable to the benefits provided
under subparagraph (a) of this Section, including any additional income tax
resulting from the Employer’s payment of income tax pursuant to this
subparagraph (b) of this Section, at the time any such tax is imposed upon the
Participant, such that the Participant will be in the same economic position as
if the benefits provided under subparagraph (a) were not includable in the
Participant’s gross income.

 
3

--------------------------------------------------------------------------------

 

 
6.
Section 4.6 is hereby amended by deleting the second and third sentences
thereof, to read in its entirety as follows:



Section 4.6 Agreement to Plan.  By acceptance of any Severance Benefit from the
Plan, the Participant shall be deemed to have agreed to adhere to all terms of
the Plan.


 
7.
Article VI is hereby amended by adding a new Section 6.5 thereto to read as
follows:



Section 6.5 Payment Deadline.  Notwithstanding anything in this Plan to the
contrary, the Company shall pay the full amount of any Gross-Up Payment due
pursuant to Section 6.1 and of any Underpayment due pursuant to Section 6.2 by
the end of the Officer’s tax year next following the tax year in which the
Officer remits the related taxes to the applicable taxing authority, and shall
pay any reimbursement due to the Officer pursuant to Section 6.3(d) no later
than the end of the Officer’s tax year next following the tax year in which the
taxes that are the subject of such contest are remitted to the IRS or other
applicable taxing authority, or where as a result of the audit or contest no
taxes are remitted, the end of the Officer’s tax year next following the tax
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the contest.


 
8.
Section 12.1 is hereby amended in its entirety to read as follows:



Section 12.1 Participant’s Legal Expenses.  The Company agrees to pay, upon
written demand therefor by the Participant, fifty percent (50%) of all legal
fees and expenses which the Participant may reasonably incur during the
Participant’s lifetime in order to collect amounts to be paid or obtain benefits
to be provided to such Participant under the Plan, plus in each case interest at
the “applicable Federal rate” (as defined in Section 1274(d) of the Code).  In
any such action brought by a Participant for damages or to enforce any
provisions hereof, he shall be entitled to seek both legal and equitable relief
and remedies, including, without limitation, specific performance of the
Company’s obligations hereunder, in his sole discretion.  However, in any
instance where a Participant receives, as the result of a final, nonappealable
judgment of a court of competent jurisdiction or a mutually agreed upon
settlement with the Company, Severance Benefits greater than those first offered
by the Company or its successor to the Participant, then the Company shall pay
one hundred percent (100%) of all such legal fees and expenses incurred by the
Participant during the Participant’s lifetime.  The amount of expenses eligible
for payment or reimbursement under this Section 12.1 during any taxable year of
the Participant will not affect the expenses eligible for payment or
reimbursement in any other taxable year, and the Participant’s right to payment
or reimbursement of legal expenses is not subject to liquidation or exchange for
any other benefit.  Notwithstanding anything in this Section 12.1 to the
contrary, in no event will the reimbursement of any eligible legal expense be
made after the last day of the Participant’s taxable year following the taxable
year in which the Participant incurred the expense.

 
4

--------------------------------------------------------------------------------

 

 
9.
Section 12.10 is hereby amended in its entirety to read as follows:



Section 12.10 Section 409A of the Code.  This Plan is intended to comply with
Code Section 409A and the regulations and other interpretive guidance issued
thereunder, and will be interpreted accordingly.  Articles IV and VI and this
Plan will be administered and interpreted to maximize the short-term deferral
exemption to Code Section 409A, and Participants are not permitted, directly or
indirectly, to designate the taxable year of a payment made under this
Plan.  The portion of any payment under this Plan that is paid within the
short-term deferral period (as defined in Treas. Reg. § 1.409A-1(b)(4)) will be
treated as a short-term deferral and not aggregated with other plans or
payments.  Any other portion of the payment that does not meet the short-term
deferral requirement will, to the maximum extent possible, be deemed to satisfy
the exception from Code Section 409A provided under Treas. Reg. §
1.409A-1(b)(9)(iii) for involuntary separation pay and will not be aggregated
with any other payment.  Payment dates provided for in this Plan are deemed to
incorporate “grace periods” within the meaning of Code Section 409A.  For
purposes of Code Section 409A, any right to a series of installment payments
under this Plan will be treated as a right to a series of separate
payments.  Any amount that is paid under this Plan as a short-term deferral
within the meaning of Treas. Reg. § 1.409A-1(b)(4), or within the separation pay
limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) will be treated as a separate
payment.


10.
Except as set forth above, all other provisions of the Plan are unchanged.



[Execution page follows]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Genesis Energy, Inc. has caused this Amendment to be
executed by its duly authorized officer on this 31st day of December, 2008.





 
By:
/s/  Ross A. Benavides
 
Name:
Ross A. Benavides
 
Title:
General Counsel

 
 
6

--------------------------------------------------------------------------------